EXAMINER’S COMMENTS
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
Closest US Patent/US Patent Publication
Lyman, US 2015/0106229 recited paper #20210209 February 16, 2021, is the closest prior art. Forward citations of Lyman failed to reveal closer prior art. Prior art cited during prosecution of Lyman, abandoned, failed to reveal closer prior art. Lyman alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Kay, Item U, is the closest non-patent literature prior art. Kay discloses: The driverless delivery vehicle (DDV) would be a cargo-only version of a self-driving car. A DDV would be a great first area of application for driverless technology since, as compared to self-driving cars, driverless delivery vehicles only have to travel short distances at slow speeds to the home. They also would not have to operate in adverse weather conditions, such as snow, and in good conditions they could operate 24/7, with the vehicles used for DC-to-DC line haul transfers during overnight hours. Such operational efficiencies would reduce road congestion. Kay alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0019143 (Cantrell et al.) January 17, 2019, discloses: A distributed robotic delivery system includes a mobile application, a server, a dispatch module, and a plurality of robotic delivery vehicles.  The mobile application receives an item cost, robotic delivery shipping options, and acquisition factors.  The mobile device displays the item cost, robotic delivery shipping options, and the acquisition factors in a user interface.  Upon a selection of robotic delivery option, the mobile application notifies the dispatch module to deploy the robotic delivery vehicle with the item to the specified delivery point. 
US 2018/0297781 (Alkhaldi et al.) October 18, 2018, discloses: An automated fulfillment unit for a mobile storage and retrieval system, configured for dispensing products on the move for on-demand electronic commerce to enable increased operational capacity and speed of delivery to customer orders.  The mobile automated fulfillment unit includes a vehicle having a storage for storing products and having a compartment separate from the storage, a robotic conveyor mechanism configured to move products from the storage to compartment, and a communication subsystem configured for at least mobile communication and for receiving customer orders. 
US 10,049,393 (Ceams et al.) August 14, 2018, discloses: Techniques for offering an item that may be otherwise unavailable from an electronic marketplace may be provided.  For example, based on receiving information about the item from a consumer, a template describing the item may be generated.  Information based on the template may be transmitted to subscribed merchants and may allow one or more of the subscribed merchants to offer the item.  If an offer is received, a data exchange between a corresponding merchant and the consumer may be facilitated.  The data exchange may allow the merchant to offer the item to the consumer.
Seitz, Item V, discloses: While companies such as Amazon are pushing the idea of delivery bots the e-commerce giant now says it wants to start using them for commercial deliveries by the end of 2017 widespread use of robotic couriers could be years away.
M2 Presswire, Item W, discloses: Many retailers have begun experimenting with automated delivery techniques (drones and autonomous vehicles)but consumers have their concerns around the reliability of these new techniques. Almost half (49%) think autonomous delivery would be less reliable than human delivery, whilst a third think it'll be equally reliable. Just over a third (34%) say they would always trust a human over a machine to make a judgement call on what is best to do with their delivery, with a quarter being worried that their package would get lost or damaged. Despite these reservations, 37% accept that autonomous deliveries will be the norm within the next five years.
Dealerscope, Item X, discloses: Robots are automating various parts of the warehouse and fulfillment process - addressing many functions including receiving, unloading, pick/pack, sorting, and shipping, among others. In other cases, unmanned systems work alongside humans, delivering pallets or specific order items to workers who then pack and ship, for example. Finally, there is the use of drones for delivery. Amazon is experimenting with drone delivery of packages weighing less than five pounds - with Jeff Bezos announcing the first-ever Amazon delivery by drone in December 2016.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        May 22, 2021